Name: Commission Regulation (EEC) No 6/88 of 23 December 1987 on the issue of a standing invitation to tender for the resale on the internal market of 300 000 tonnes of barley held by certain intervention agencies with a view to their entry for consumption in Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 1 . 88 Official Journal of the European Communities No L 2/7 COMMISSION REGULATION (EEC) No 6/88 of 23 December 1987 on the issue of a standing invitation to tender for the resale on the internal market of 300 000 tonnes of barley held by certain intervention agencies with a view to their entry for consumption in Italy internal market of 300 000 tonnes of barley held by them with a view to their entry for consumption in Italy, broken down as follows : France : 100 000 tonnes ; Germany : 100 000 tonnes ; Spain : 100 000 tonnes ; 2 . Without prejudice to Regulation (EEC) No 1836/82, the following special rules shall apply to the tendering procedure :  tenderers shall undertake to enter for consumption in Italy the quantities of barley for which contracts are awarded :  entry for consumption in Italy must be effected by 30 June 1988 at the latest, except in cases of force majeure ;  a security of 5 ECU per tonne shall be lodged by the successful tenderer with the selling intervention agency to ensure that the conditions laid down in the first and second indents are complied with . The security shall be lodged at the latest two working days following the day on which the statement of award of contract was received . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/87 (2), and in particular Article 7 (7) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for the intervention of the market in cereals (3) lays down that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1 836/82 (4), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in view of the present serious shortage of feed grain on the Italian market, a standing invitation to tender should be issued for the resale on the internal market of 300 000 tonnes of barley held by certain inter ­ vention agencies with a view to their entry for consump ­ tion in Italy ; Whereas, moreover, as regards verification , the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from intervention (6), as last amended by Regulation (EEC) No 5/88 (*), are appli ­ cable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 2 1 . The obligations referred to in the first and second indents of Article 1 (2) shall be considered as primary requirements within the meaning of Article 20 of Regula ­ tion (EEC) No 2220/85. They shall be considered as having been fulfilled only if the successful tenderer provides proof to that effect. 2 . Proof of entry for consumption in Italy of the cereals withdrawn from intervention shall be furnished in accordance with Regulation (EEC) No 1687/76. HAS ADOPTED THIS REGULATION : A rticle 1 1 . The following intervention agencies shall issue a standing invitation to tender for the disposal on the Article 3 Regulation (EEC) No 1687/76 is hereby amended as follows : In the Annex, Part II , 'Products subject to a use and/or destination other than that mentioned under I ', point 45 and the relavent footnote are added : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 377, 31 . 12 . 1987, p. 1 . (3) OJ No L 139, 24. 5 . 1986, p. 36 . (4) OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 223, 11 . 8 . 1987, p. 5 . ( «) OJ No L 190, 14 . 7 . 1976, p. 1 . P) See page 5 of this Official Journal . No L 2/8 Official Journal of the European Communities 5. 1 . 88 2. The closing date for the submission of tenders for the last partial invitation to tender shall be 28 January 1988 . 3 . Tenders must be lodged :  with the French intervention agency : 45. Commission Regulation (EEC) No 6/87 of 23 December 1987 on the issue of a standing invitation to tenSer for the resale on the internal market of 300 000 tonnes of barley held by the French , German and Spanish intervention agencies for entry for consumption in Italy (45). On the dispatch of the barley : section 104 : Office national interprofessionnel des cereales, 21 , avenue Bosquet,  Destinada a su despacho al consumo en Italia (apartado 1 del artÃ ­culo 1 del Reglamento (CEE) n ° 6/88) F 75326 Pans Cedex 07, (Telex : OFIBLE A 200490 F) ;  with the German intervention agency :  Bestemt til overgang til frit forbrug i Italien (artikel 1 , stk. 1 , i forordning (EÃF) nr. 6/88) Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung, BALM,  Zum Inverkehrbringen in Italien bestimmt (Artikel 1 Absatz 1 der Verordnung (EWG) Nr. 6/88) Adickesallee 40 , D-6000 Frankfurt-am-Main, (Telex : 4-11475, 4-16044);  Ã Ã Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ³Ã ¹Ã ± Ã ´Ã ¹Ã ¬Ã ¸Ã µÃ Ã · Ã ³Ã ¹Ã ± Ã ºÃ ±Ã Ã ±Ã ½Ã ¬Ã »Ã Ã Ã · Ã Ã Ã ·Ã ½ ÃÃ Ã ±Ã »Ã ¯Ã ± (Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 6/88)  with the Spanish intervention agency : Servicio nacional productos agrarios,  For entry for consumption in Italy (Article 1 ( 1 ) of Regulation (EEC) No 6/88) SENPA,Beneficencia, 8 , E-28004 Madrid,  Destine a etre mis Ã la consommation en Italie (article 1 " paragraphe 1 ) du rÃ ¨glement (CEE) n0 6/88) (Telex : 23427 SENPA E  Tel . : 232 34 88).  Destinado ad essere immesso in consumo in Italia (articolo 1 , paragrafo 1 del regolamento (CEE) n . 6/88)  Bestemd om in ItaliÃ « in het vrije verkeer te worden gebracht (artikel 1 , lid 1 , van Verordening (EEG) nr. 6/88) Article 5 The French, German and Spanish intervention agencies shall communicate to the Commission, at the latest by Tuesday of the week following the closing date for the submission of tenders, the quantity and the average prices of the various lots sold.  Destinado a ser introduzido no consumo em ItÃ ¡lia (n? 1 do artigo 1 ?) do Regulamento (CEE) n? 6/88). H OJ No L 2, 5 . 1 . 1988 , p. 7 . Article 4 1 . The closing date for the submission of tenders for the first partial invitation to tender is hereby fixed at 12 January 1988 . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . \ Done at Brussels, 23 December 1987 For the Commission Frans ANDRIESSEN Vice-President